445 F.2d 1400
Terry Lynn DUNN et al., Plaintiffs-Appellants,v.LIVINGSTON PARISH SCHOOL BOARD et al., Defendants-Appellees.
No. 30107.
United States Court of Appeals, Fifth Circuit.
July 1, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; R. Blake West, Judge.
William R. Traub, Philadelphia, Pa., A. P. Tureaud, A. M. Trudeau, Jr., New Orleans, La., Norman J. Chachkin, Jack Greenberg, New York City, for plaintiffs-appellants.
Leonard E. Yokum, Dist. Atty., Amite, La., Jack P. F. Gremillion, Atty. Gen. of Louisiana, Baton Rouge, La., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
The judgment of the district court as it relates to student assignment, faculty and staff employment and assignment, and facility use is affirmed. The cause is remanded with direction that the district court take the following action:1


2
(1) Require that all future school construction, school abandonment, school consolidation, and site selection (including the location of any temporary classrooms) in the system be accomplished in a manner that will prevent the re-establishment of the dual school system.


3
(2) Appoint a Bi-Racial Advisory Committee similar to that constituted in Pate v. Dade County School Board, 5th Cir. 1970, 434 F.2d 1151; Singleton v. Jackson Municipal Separate School District, 5th Cir. 1970, 426 F.2d 1364; and Ellis v. Board of Public Instruction of Orange County, Florida, 5th Cir. 1970, 423 F.2d 203.


4
Remanded with direction.



Notes:


1
 In Hall v. St. Helena Parish School Board, 5th Cir. 1971, 443 F.2d 1181 the district court was directed to require the Livingston Parish School Board to file semi-annual reports similar to those required in United States v. Hinds County School Board, 5th Cir. 1970, 433 F.2d 611, 618-619